Case 1:08-cr-01244-DLC Document 287 Filed 09/11/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

O8cri244 (DLC)

UNITED STATES OF AMERICA,
ORDER

 

—-—Vr-

 

 

DAVID CHRISTIE, : }USDC SDNY
: DOCUMENT

Defendant. : ELECTRONICALLY FILED
DOC #1
DATE FILED:

 

 

 

 

 

 

 

DENISE COTE, District Judge:

On September 3, 2020, the Court received a letter from
defendant requesting that the Court appoint counsel to assist
him in filing a motion for compassionate release pursuant to 18
U.S.C. § 3582(c) (1) (A). Accordingly, it is hereby

ORDERED that C.J.A. counsel on duty this date, Steven EF.
Lynch, is appointed to represent the defendant in the above
captioned matter.

IT IS FURTHER ORDERED that Christie’s petition for
compassionate release shall be filed by October 23, 2020.

If IS FURTHER ORDERED that the Government shall submit any
opposition to Christie’s petition by November 20.

50 ORDERED:

Dated: New York, New York
September 11, 2020

Aluvis LY,

DEMISE COTE
United Statfes District Judge

 
Case 1:08-cr-01244-DLC Document 287 Filed 09/11/20 Page 2 of 2

Copy Mailed To:

David Christie

61834-054

FCI Oakdale — 1

Federal Correctional Facility
P.O. Box 5000

Oakdale LA 71463

 
